Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims
	Claims 1-21 are pending.
	Claims 8-17 have been examined.
	Claims 1-7 and 18-21 are withdrawn from consideration as drawn to a non-elected invention.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 8-21 in the reply filed on 5/26/2022 is acknowledged.
The restriction requirement/election of species was expanded to a third Group, or a separate method species; which include claims 18-21 drawn to a method of surfactant foam flooding of a reservoir which is a distinct method from a method of making foam.  During a telephone conversation with Mr. Fagin on 25 August 2022 a provisional election was made with traverse to prosecute the invention of Group II, claims 8-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-7 and 18-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 does not further limit claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kroll U.S. Pat. No. 4,474,680 in view of Goodine et al. US Pat. No. 5,382,389 (Goodine). 

Claim 8.
Kroll teaches:
 A method for generating foam from liquid, comprising: abstract teaches foam generating apparatus using liquid;
moving a liquid to be converted into foam into a plurality of commonly connected Venturi tubes; abstract teaches passing a liquid through restricted orifices into the narrow ends of a plurality of venturi outlet passages;
controlling a flow restriction into each the plurality of Venturi tubes; col. 3, lines 30-40 teach: FIG 1; injection valve 12 for controlling a flow restriction; 
Kroll teaches mixing the air with the liquid downstream, see FIG 1, 30 is air mixing with the liquid/surfactant mixture 29.
Kroll does not teach:
and a flow restriction to air entering a throat of each the plurality of Venturi tubes such that foam is discharged from the Venturi tubes at a selected density; this does not recite “entering at a throat”; solong as there is a flow restriction restricting flow entering the throat, the claim limitation is met.
Venturis that mix air and liquids to produce foams are known in the art, see for example Goodine. With reference to FIG, 2-3 and 5; “The lowest pressure in a venturi system being at the exit end of the throat 22, the air injector holes 21 are located within the divergent section 24 of the venturi. Concurrently with other values, a ratio for air injector holes area/throat area of between 15/1 and 30/1 gave superior performance of the new foam producing venturi”
Goodine teaches 
and a flow restriction to air entering a throat of each the plurality of Venturi tubes such that foam is discharged from the Venturi tubes at a selected density; see abstract, FIG 1.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Kroll and use the venturi taught by Goodine to mix the air and water to create foam because Goodine teaches this is an efficient device for creating foam so an economic savings in the system should result.

Claim 9. 
Kroll teaches:
wherein the controlling the flow restriction comprises selecting a number of the plurality of Venturi tubes and a number of the throats open to flow; this claim given its broadest reasonable intrepretation does not require the open or closure of the throat of the venturi, but merely selecting which throats will be flowing the water and/or air therein. Kroll teaches mixing the air with the liquid downstream, see FIG 1, 30 is air mixing with the liquid/surfactant mixture 29. 
	
	Claim 10:
	Kroll teaches:
wherein the controlling flow restriction comprises varying an amount the flow restriction, valves open and close thereby varying an amount of flow. FIG 1; injection valve 12 for controlling a flow restriction.

Claim 14. 
Kroll does not specifically teach:
wherein the selected density is between 100% and 45% of the liquid density.  This is merely a liquid/air ratio or a mixing ratio, a compositional ratio. It would have been obvious to one having ordinary skill in the art to manipulate the valves to arive at the desired selected density as a matter or routine optimization which would be as simple as measuring sugar in a cake mix.
Claim 16.
Kroll teaches;
wherein a pressure of the moved liquid and a pressure of foam discharged from the Venturi tubes has a selected differential, opening and closing the valves, for either mixing purposes or discharging foam is a form of “selecting differential” pressure.

Claim 17. 
Kroll does not specifically teach:
wherein the density is selected between 8.3 and 3.7 pounds per gallon. This is merely a liquid/air ratio or a mixing ratio, a compositional ratio. It would have been obvious to one having ordinary skill in the art to manipulate the valves to arive at the desired selected density as a matter or routine optimization which would be as simple as measuring sugar in a cake mix.

Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kroll U.S. Pat. No. 4,474,680 in view of Goodine et al. US Pat. No. 5,382,389 (Goodine) and further in view of Grimadell et al. US 20140039066 (Grimadell). 
Kroll and Goodine are relied upon as discussed above.

Claim 11. 
Kroll teaches:
wherein the liquid comprises ....., and at least one foaming surfactant, abstract teaches surfactants, foaming agents. Kroll teaches other additives may be added to the foam. 
Kroll as modified by Goodine do not teach:
wherein the liquid comprises at least one viscosifying polymer.
Grimadell teaches foams wherein the foams are made using viscosifying polymers xanthan gum and foaming surfactants sodium dodecyl benzene sulfonate, see claims 1, 8 and 19, respectively. It would have been obvious to one having ordinary skill in the art to modify Kroll and use the surfactant and viscosifying polymer as taught by Grimadell because Grimadell teaches these additives produce high qulity foam, [0042] “if the product is too thick....poor qulity foam results”. It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Kroll and use xanthan gum as a viscosifying polymer and sodium dodecyl benzene sulfonate as a foaming surfactant because Grimadell teaches these produce good foams. 

Claim 12. 
Kroll teaches:
wherein the liquid comprises at least one foaming surfactant, see above.

Claim 13.
Kroll teaches:
wherein the liquid comprises ....., and at least one foaming surfactant, abstract teaches surfactants, foaming agents. Kroll teaches other additives may be added to the foam. 
Kroll as modified by Goodine do not teach:
wherein the viscosifying polymer comprises xanthan gum and the at least one foaming surfactant comprises sodium dodecyl benzene sulfonate 
Grimadell teaches foams wherein the foams are made using viscosifying polymers xanthan gum and foaming surfactants sodium dodecyl benzene sulfonate, see claims 1, 8 and 19, respectively. It would have been obvious to one having ordinary skill in the art to modify Kroll and use the surfactant and viscosifying polymer as taught by Grimadell because Grimadell teaches these additives produce high qulity foam, [0042] “if the product is too thick....poor qulity foam results”. It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Kroll and use xanthan gum as a viscosifying polymer and sodium dodecyl benzene sulfonate as a foaming surfactant because Grimadell teaches these produce good foams.
 
 Claim 15.
	Kroll as modified by Goodine do not teach:
	wherein the liquid comprises fresh water containing 1.25 pounds per barrel of xanthan gum and 0.3 pounds per barrel of sodium dodecyl benzene sulfonate.  
	Grimadell teaches xanthan gum and sodium dodecyl benzene sulfonate as set forth above. The specific mixing amounts would have been an obvious engineering variant depending on how viscous one wanted the foam to be and other factors.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3,656,276 teaches using venturis to mix liquid and air to create foam. 
US 3,667,687 teaches aspirating foam makers
US 5,009,244 teaches using venturis for foam forming where water and foaming agent enter through venturi throats. 
US 3,853,784 teaches using venturis to mix surfactants air and water for making foam.
 				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/Primary Examiner, Art Unit 3674